DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 10/12/22.
Claims 1, 3, and 12 are amended;
Claim 2 is canceled;
Claim 13 is newly added; and
Claims 1 and 3-13 are currently pending.
Response to Arguments
	102 Rejection
Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant argues that “In comparison, components 107, 108, 109, 110 (assertedly the “capacitive element” recited in claim 1) of JP’519 is disposed inside the ceramic capacitor 101, and is not disposed on a surface (first surface) of the component 10 (assertedly the “substrate” recited in claim 1).” (see bottom paragraph on page 6 of 10/12/22 Remarks)
The Examiner disagrees. The Examiner interprets “a first surface” of the substrate to be a bottom surface of the substrate. Based on the Examiner’s interpretation, although the capacitive element 107-110 of JP’519 is disposed inside the capacitor layer 101 enclosed by the substrate 10, the capacitive element 107-110 is disposed on and above the bottom surface of the substrate 10. Therefore, claim 1 is anticipated by JP’519.
Double Patenting Rejection
The previous non-statutory double patenting rejection to claim 1 has been withdrawn in view of the amendment filed on 10/12/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 11, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by JP2012-178519 (12/16/19 IDS, herein JP’519).
Regarding claim 1, JP’519 discloses a light emitting device (1, FIG. 1, [0031]) comprising: 
a substrate (10, FIG. 1, [0031]), comprising a first surface (a bottom surface of 10, FIG. 1) and a second surface (a top surface of 10, FIG. 1) opposite to the first surface; 
a light emitting element (22, FIG. 1, where 22 can be a VCSEL, [0031]-[0032]) and a driving element (23, FIG. 1, where 23 is a driver IC, [0031]-[0032]) that are provided on the first surface of the substrate, the driving element driving the light emitting element (“a driver IC 23 (optical element control IC) for controlling the optical element 22,” [0031]);  
a capacitor layer (101, FIG. 1, [0047]) that is provided in the substrate and that supplies electric current to the light emitting element via the driving element (101 functions as a power supply, [0060]); and
a capacitive element (107, 108, 109, or 110, FIG. 4, [0059]-[0060]) that is provided on the first surface of the substrate (see Response to Arguments above) and that supplies electric current to the light emitting element via the driving element.
Regarding claim 3, JP’519 discloses a reference potential pattern (42, FIG. 2, [0059]-[0060]) that is provided on the substrate and that is connected to a reference potential terminal (46, FIG. 2, [0038]-[0039]) of the driving element; and a first wiring pattern (58, FIG. 2, [0039]) that is provided on the substrate and that is connected to an upper electrode (47, FIG. 2, [0038]-[0039]) of the light emitting element, wherein the capacitive element is connected to the reference potential pattern and the first wiring pattern.
Regarding claim 4, JP’519 discloses a second wiring pattern (59, FIG. 2, [0040]) that is provided on the substrate and that connects the light emitting element and the driving element, wherein the first wiring pattern extends along the second wiring pattern from the light emitting element toward the driving element (FIG. 3), and wherein the capacitive element has terminals (111/112, FIG. 4, [0057]-[0058]) at opposite ends of the capacitive element, the terminals being arranged in a direction in which the first wiring pattern extends.
Regarding claims 5-6, JP’519 discloses at least a portion of the capacitive element is included in a widthwise range of the first wiring pattern (FIGS. 2-3).
Regarding claim 11, JP’519 discloses the light emitting element is a vertical cavity surface emitting laser ([0032]).
Regarding claim 12, same rejection as applied to claim 1 is maintained since claim 12 with limitations invoking 35 U.S.C. 112, sixth paragraph, contains substantially the same limitations as claim 1.
Allowable Subject Matter
Claims 7-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828